In Equity. — The bill stated articles of agreement *Page 260 
obliging the plaintiff to convey a tract of land upon the payment of a certain sum; that the plaintiff lived in Kentucky, and defendant here; avers, that he wrote to the defendant that he was always ready to convey if he had the courses, which he wished to be sent to him; that the defendant promised to do so, but never did; that the defendant brought a suit against him by attachment, and recovered judgment without his knowing any thing of the proceeding, and prays for an injunction.
It appeared that the land was sold by execution under the judgment recovered, that the defendant purchased it, and obtained a sheriff's deed.
The defendant has obtained the land for which he contracted, with which, and the costs, he ought to be content. Let the balance of the judgment be perpetually enjoined, the defendant to pay the costs of this court, and the plaintiff the costs of the attachment and proceedings thereon.1
1 1 Wil. ed. Bac. Ab. 109, n.